Citation Nr: 1630628	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  12-04 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for asthma. 

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a vision disability.

4.  Entitlement to service connection for a bilateral foot disability.

5.  Entitlement to service connection for a sleep disability.

6.  Entitlement to service connection for chronic fatigue with myalgia.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to August 1991, September 2002 to August 2003, and from August 2004 to August 2005, and May 2007 to August 2008 with multiple periods of service in Southwest Asia.

This case comes before the Board of Veterans' Appeals (Board) on appeal of October 2008 and March 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   

The issues of entitlement to service connection for a vision disability, bilateral foot disability, sleep disorder, and chronic fatigue with myalgia are addressed in the REMAND that follows the below ORDER.


FINDINGS OF FACT

1.  The Veteran's asthma is etiologically related to his military service.

2.  The Veteran's tinnitus is etiologically related to his military service.


CONCLUSIONS OF LAW

1. Asthma was incurred during active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).
2. Tinnitus was incurred during active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Assist

As explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claims for service connection for asthma and tinnitus.  Therefore, no further development is required under 38 U.S.C.A. 
§§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2015).

II. Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war and manifests tinnitus, as an organic disease of the nervous system, to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The term "chronic disease" refers to those diseases, such as an organic disease of the nervous system, listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Where a chronic disease under 3.309(a) is "shown as such in service" ("meaning clearly diagnosed beyond legitimate question,"  Walker, 708 F.3d at 1339), or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

III. Factual Background and Analysis

The Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Asthma

The Veteran contends that he has asthma as a result of the air he breathed during his tours in Afghanistan and Iraq.  Service treatment records reflect that the Veteran reported exposure to smoke and burning oil and other respiratory hazards during his Southwest Asia service.  The Veteran also complained of difficulty breathing at his April 2008 and May 2008 post-deployment examinations.  

A February 2009 letter from Dr. Kaul offers a diagnosis of cough-variant asthma, which Dr. Kaul also documented in a February 2009 VA pulmonary consult note.   A VA examination in March 2009 diagnosed asthma requiring constant medication.  Multiple VA treatment notes dated after that examination suggest that the Veteran's asthma may have resolved, but if so, that does not preclude service connection for the disability if it is present during the pendency of the appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Thus, the remaining question is whether the Veteran's asthma is related to his military service.

The March 2009 VA examiner opined that there is likely an intrinsic component, including injury to the Veteran's lungs during a rocket attack in Iraq, and an extrinsic component (external allergens) to the Veteran's asthma, but that he would have to resort to mere speculation to state what percent the intrinsic and external asthma components each contribute to the Veteran's asthma.  

No competent contradictory opinion is of record.  Service must only have been a cause of the Veteran's asthma; it need not be the sole cause for service connection to be granted.  Therefore, the fact that the March 2009 VA examiner could not discern to what extent the Veteran's asthma is a result of in-service as opposed to non-service causes is inconsequential to the instant claim.  As there is an in-service incident or injury, a currently diagnosed disability, and a competent opinion linking the two, service connection for asthma is granted. 




Tinnitus

No complaints of tinnitus were documented at the Veteran's November 1987 enlistment examination.  A February 1990 service treatment record reflects complaints of "tinnitus sometimes."  Currently, the Veteran reports tinnitus occurring twice daily and lasting from two seconds to one to two minutes, as documented at the September 2008 VA audiological examination.  The Veteran is competent to testify as to symptoms such as ringing in the ears, because this symptom is capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Additionally, the Board finds that his assertions are credible and consistent with the places, types, and circumstances of the Veteran's service.  Thus, the Board finds that the Veteran had a diagnosed disability of tinnitus in service and has a diagnosed disability of tinnitus at present. 

As tinnitus is an organic disease of the nervous system, and a chronic disease under 38 C.F.R. § 3.309, the current manifestations are presumed to be related to the in-service showing of the disability unless the record establishes that there is an intercurrent cause.  As no evidence is of record attributing the Veteran's current tinnitus to an intercurrent cause, service connection for tinnitus is granted.


ORDER

Entitlement to service connection for asthma is granted. 

Entitlement to service connection for tinnitus is granted.


REMAND

The Board determines that a remand of the vision disability, bilateral foot disability, sleep disorder, and chronic fatigue claims is necessary.  

With regard to the Veteran's vision disability, his blurred vision and refractive error have been rated as part of the residuals of his service-connected traumatic brain injury (TBI), and the rating for the Veteran's TBI is not on appeal at this time.  However, the May 2009 VA examiner diagnosed the Veteran with bilateral dry eye, and the etiology of that disability has not been assessed.  The examiner indicated that the dry eye was causing the Veteran's blurred vision, but it is not apparent from the record that the dry eye is rated as part of the Veteran's service-connected TBI.  Therefore, an opinion as to a relationship between the Veteran's dry eye and his military service should be obtained.  

As for the Veteran's bilateral foot disability, the Veteran was afforded a VA examination in September 2008, but the examination is inadequate because no VA opinion as to etiology of any identified foot disability was provided.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  At his November 1987 enlistment examination, the Veteran complained of foot trouble, and the examiner identified pes planus, asymptomatic.  Foot pain, worsening during deployments, is noted in subsequent service treatment records.  The September 2008 VA examination found mild bilateral pes cavus deformity with normal x-rays.  The examiner indicated that there was no pes planus.  A December 2008 podiatry consult noted that the Veteran's x-rays were "negative for old fractures noted with mild [degenerative joint disease] changes," which the Board finds ambiguous with respect to whether the x-rays did or did not show degenerative joint disease.  In light of these facts, another VA examination to assess the nature and etiology of the Veteran's bilateral foot disabilities should be scheduled.

As for the Veteran's sleep apnea claim, no VA examination was performed.  April 2008 and May 2008 post-deployment examinations show that the Veteran complained of still feeling tired after sleeping.  A February 2012 statement from a fellow service member speaks to the Veteran's trouble sleeping in service.  In May 2012, a sleep study revealed a current disability of mild obstructive sleep apnea.  In light of these facts, the Board determines that a VA examination should be scheduled to assess whether the Veteran's sleep apnea manifested in or as a result of his active duty military service.  

A VA examination was also not performed to assess the existence and etiology of the Veteran's claimed disability of chronic fatigue with myalgia.  The Veteran reported in his November 2011 Notice of Disagreement that he has experienced these symptoms since his first period of service in Southwest Asia in 1990 and 1991.  Therefore, the Veteran should be afforded a VA examination to assess the existence and etiology of his chronic fatigue with myalgia, including whether the complaints are associated with an undiagnosed illness or are manifestations of a diagnosed disability.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.

2.  Then, the Veteran should be afforded an examination by a physician with sufficient expertise to determine the existence and etiology of his dry eye as noted at the May 2009 VA examination. 

All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

Based on the review of the record and examination of the Veteran, the examiner should state a medical opinion with respect to the Veteran's dry eye as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that the disorder originated during active service or is otherwise etiologically related to active service, to include related to in-service activities, events, or injuries described by the Veteran.  

For purposes of the opinion, the examiner should assume that the Veteran is a reliable historian.  The examiner must not ignore the Veteran's competent reports of in-service injury or of symptoms experienced during active service and since.  

The rationale for any opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3.  Then, the Veteran should be afforded an examination by a physician with sufficient expertise to determine the nature and etiology of any bilateral foot disability present during the pendency of the appeal. 

All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

Based on the review of the record and examination of the Veteran, the examiner should state a medical opinion with respect to each foot disability present during the period of the claims as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that the disorder originated during active service or is otherwise etiologically related to active service, to include related to in-service activities, events, or injuries described by the Veteran.  

For purposes of the opinion, the examiner should assume that the Veteran is a reliable historian.  The examiner must not ignore the Veteran's competent reports of in-service injury or of symptoms experienced during active service and since.  

The examiner must also review the December 2008 VA podiatry consult and clarify, if possible, the statement in the report as to the x-ray findings.  Specifically, is it at least as likely as not (i.e., whether there is a 50 percent or better probability) that the December 2008 x-rays showed the presence of mild degenerative joint disease changes.

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

4.  Then, the Veteran should be afforded an examination by a physician with sufficient expertise to assess the Veteran's chronic fatigue with myalgia in relation to undiagnosed illness and medically unexplained chronic multisymptom illness

All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

Provide a complete medical opinion and detailed rationale regarding whether the Veteran has an undiagnosed illness or medically unexplained multisymptom illness that is manifested by chronic fatigue with myalgia. 

If the answer to the above is negative, the examiner must state whether the chronic fatigue and myalgia are signs or symptoms of a diagnosed disability.  The examiner should then provide a medical opinion as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that the disability originated during active service or is otherwise etiologically related to active service, to include related to in-service activities, events, or injuries described by the Veteran.  

For purposes of the opinions, the examiner should assume that the Veteran is a reliable historian.  The examiner must not ignore the Veteran's competent reports of in-service injury or of symptoms experienced during active service and since.  

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

5.  Then, the Veteran should be afforded an examination by a physician with sufficient expertise to determine the nature and etiology of his sleep apnea. 

All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

Based on the review of the record and examination of the Veteran, the examiner should state a medical opinion as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that the disorder originated during active service or is otherwise etiologically related to active service, to include related to in-service activities, events, or injuries described by the Veteran. 

For purposes of the opinion, the examiner should assume that the Veteran is a reliable historian.  The examiner must not ignore the Veteran's competent reports of in-service injury or of symptoms experienced during active service and since.  

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

6.  The RO or the AMC should also undertake any other development it determines to be warranted.
 
7.  Then, the RO or the AMC should readjudicate the issues remaining on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame. See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


